Citation Nr: 1614379	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in March 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes the issue of entitlement to service connection for posttraumatic stress disorder was remanded by the March 2014 Board remand.  This issue was granted by the RO in an August 2014 rating decision, and therefore is no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2014 Board remand required a VA examination in connection with the Veteran's claim for entitlement to service connection for hepatitis C.  The examiner was to determine if it was at least as likely as not that the Veteran's diagnosed hepatitis C was related to service, specifically addressing the Veteran's statements that he contracted hepatitis C as a result of the inoculations he received in service.  The Veteran received an April 2014 VA examination in response to the March 2014 Board remand.  The VA examiner concluded that the Veteran's hepatitis C was less likely than not incurred in or caused by his active service.  The examiner concluded that the etiology of the Veteran's hepatitis C was likely linked to his risk factors of snorting cocaine, receiving blood transfusions, and tattoos.  As to the Veteran's statements regarding the in-service inoculations, the examiner stated, "there is no evidence or records showed that the air gun used on [the Veteran] was contaminated with HCV."  

The Board finds the examiner's rationale as to the possibility of contamination through in-service inoculation is inadequate because it does not contain a thorough discussion, including an explanation of why the absence of a record showing the air gun was contaminated with HCV is significant.  Additionally, the opinion is inadequate as the examiner listed tattoos as a possible etiology for the Veteran's hepatitis C, which was diagnosed in 1994, but failed to address the Veteran's statement to the examiner that he did not obtain tattoos until 2001, several years after his diagnosis.  Therefore, the claim must be remanded again for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Additionally, the August 2014 statement of the case (SOC) was mailed to the Veteran and his representative, however the SOC mailed to the Veteran was returned as undeliverable.  The Veteran's sister provided a December 2014 letter indicating that the Veteran had a new address.  Despite the returned SOC a September 2014 expedited processing waiver of the 30 day waiting period form, in response to the August 2014 SOC, was provided by the Veteran's representative indicating notice of the SOC.  Nevertheless, the Veteran's address still must be clarified in order to ensure receipt of future correspondence.          

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to include contacting the Veteran or his representative, to determine his current address.  

2.  After the above has been completed, return the claims folder to the VA examiner who examined the Veteran in March 2014, or another appropriate examiner, for an addendum opinion that addresses the likely etiology of the hepatitis C.  

Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hepatitis C is related to his active service, to include inoculations, as claimed by the Veteran?  The examiner should include an explanation of why the absence of a record showing the air gun reportedly used in service was contaminated with HCV is significant and address the fact that the Veteran reported getting tattoos many years after the diagnosis of hepatitis.

If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for an examination.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




